Citation Nr: 0425281	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  96-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependent's educational assistance under 
Chapter 35 of Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at law



WITNESSES AT HEARING ON APPEAL

Appellant, J.C., C.H., and J.B.
ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1959 to July 1985.  Service in Vietnam is 
indicated by the evidence of record.  He died in July 1995.  
The appellant is his surviving spouse.

Procedural history 

This appeal arose from an October 1995 decision of the 
Department of veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death as well as benefits under Chapter 35 of Title 
38, United States Code.

In a February 2000 decision, the Board denied the appellant's 
claims.  The appellant appealed the Board's February 2000 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a joint motion filed in November 
2000, the appellant's attorney and the VA Office of General 
Counsel requested that the Court remand the case to the 
Board, in light of the intervening enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA) earlier that month.  
As a result, in a December 2000 Order, the Court vacated the 
February 2000 Board decision and remanded the issues for 
readjudication.  

In April 2001, the Board remanded the case to the RO for 
additional development.  
In October 2002, the Board ordered further development in the 
case.  Thereafter, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  Prior to May 1, 2003, the Board's regulations 
provided that if further evidence, clarification of the 
evidence, correction of a procedural defect, or any other 
action was essential for a proper appellate decision, a Board 
Member or panel of Members could direct Board personnel to 
undertake the action essential for a proper appellate 
decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  However, on 
May 2003 a decision of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  For this 
reason, the Board remanded the case to the RO in August 2003.  

In November 2003, the RO issued a supplemental statement of 
the case (SSOC) which confirmed and continued its previous 
denial of the appellant's claims.  In May 2004, the 
appellant's representative submitted additional written 
argument in support of her appeal.  

Additional matter

In September 2001, the appellant's representative indicated 
that the appellant had filed a claim for accrued benefits.  
That matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died in July 1995.  At the time of his death, 
the veteran had no service-connected disabilities.

2.  The cause of the veteran's death as shown on the death 
certificate was hepatocellular carcinoma; other significant 
conditions contributing to death were noted to be alcoholism 
and cirrhosis of the liver.

3.  The medical and other evidence of record shows that the 
veteran's cirrhosis of the liver was incurred as a result of 
alcohol abuse in service and is not considered to have been 
incurred in the line of duty.

4.  There is no competent medical evidence of record linking 
the veteran's death to any other incident of his military 
service, including a perforated duodenal ulcer.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
may not be granted based on alcoholic cirrhosis of the liver.  
38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.1, 3.301 (2003); VAOPGCPREC 2-98 (Feb. 10, 1998); 
VAOPGCPREC 7-99 (June 9, 1999).

2.  The veteran's service and/or a service-connected 
disability did not cause or contribute substantially or 
materially to his death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).

3.  The claim of entitlement to educational benefits pursuant 
to Title 38, United States Code, Chapter 35 is without legal 
merit.  38 C.F.R. § 3.807 (2003); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's death was related 
to service.  She further contends that she is entitled to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  In the interest of clarity, after 
discussing the VCAA, and factual background will be set out.  
The issues on appeal will then be addressed separately.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  As was noted by the Board in the 
Introduction, the enactment of the VCAA in November 2000 was 
the cause of the   
Court's December 2000 Order vacating the Board's February 
2000 decision.

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that the issues currently on appeal were 
denied as not being well-grounded in the Board's February 
2000 decision.  Due to the subsequent enactment of the VCAA, 
which eliminated the well groundedness standard, the Board's 
decision was vacated on appeal to the Court.  In the March 
2002 and May 2004 SSOC, the RO readjudicated the appellant's 
claims based on the current standard of review.  The Board 
will apply the current standard in analyzing the appellant's 
claims below.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  

The record reflects that the appellant has been informed of 
the various requirements of law pertaining to her appeal in 
the March 1996 statement of the case (SOC) and the May 1996, 
March 1999, March 2002 and May 2004 SSOC.  In addition, 
although the Court's December 2000 Order served to vacate the 
Board's February 2000 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record.  Examination of the now-vacated decision reveals that 
the Board clearly articulated the relevant law and 
regulations and discussed these legal provisions in the 
context of the evidence then of record.  In other words, 
through the aforementioned documents, the appellant has 
already had an extensive advisement of the evidence that 
would be required to substantiate these claims.   

Crucially, the RO specifically informed the appellant of VA's 
duty to assist her in the development of her claims in a 
letter dated in May 2001.  That letter informed the appellant 
of the provisions of the VCAA and the specific evidence 
required to substantiate her claims.  The RO also informed 
her of the information and evidence that she was required to 
submit, and the evidence that the RO would obtain on her 
behalf.  The RO instructed her to identify any evidence that 
was relevant to her claims, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on her behalf.  The RO informed 
her that although VA would make reasonable efforts to obtain 
the evidence she identified, it was ultimately her 
responsibility to provide the evidence in support of her 
claims.  There is no indication that the appellant did not 
receive that letter.  

Even more significantly, in September 2002 the Board sent the 
appellant another VCAA letter, with a copy to her attorney.  
That letter even more specifically and in great detail 
informed the appellant of what was required of her:

In your case, you would need a medical opinion, based on 
a review of the veteran's medical records, that 
establishes [that] the veteran's perforated ulcer 
contributed to his death or a medical opinion that 
exposure to herbicides in service cause or contributed 
to the veteran's cirrhosis of the liver or his 
hepatocellular carcinoma.  Alternatively, you would need 
a medical opinion, based on a review of the veteran's 
medical records, that establishes the veteran's 
cirrhosis of the liver or hepatocellular carcinoma was 
caused by some incident of service other than alcohol 
abuse. 

See the letter from Board to appellant dated September 16, 
2002, page 1.  The letter went on to specifically delineate 
the relative responsibilities of the appellant and of VA with 
respect to her appeal.

In short, based on the above record, the Board concludes that 
the appellant has been amply and correctly informed of what 
is required of her and of VA in connection with her claims.

The Board's September 2002 letter asked for a response within 
30 days.  However, the Board further informed the appellant 
that additional evidence could be sent within one year after 
the date of the letter, in conformity with the provisions of 
the VCAA.  That one year period has now passed.  

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in October 1995).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA.  
The claim was readjudicated, and a SSOC was provided to the 
appellant in May 2004 following VCAA notice compliance 
action.  The appellant was provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to the VCAA notice.  In May 2004, the appellant's 
representative indicated that she had no further evidence or 
argument to submit.  Therefore, there is no prejudice to the 
appellant, because VCAA notice could not have been provided 
prior to the initial adjudication of her claims by the RO and 
because her claims were subsequently readjudicated by the RO 
after appropriate VCAA notice was provided.  

Based on this procedural history, the Board finds that the 
appellant was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA and 
private medical records and a report of VA examination, which 
will be described below.  The RO completed the development 
requested in the April 2001 and August 2003 Board remands.  
In March 2004, the RO received treatment records from John 
Peter Smith Hospital.  The appellant and her representative 
have not identified any outstanding evidence.  

The appellant's attorney has requested that the Board obtain 
"any studies prepared by the Department of Defense, 
Department of the Army, Air Force, or the Navy, or any other 
federal or governmental agency which discusses alcoholism 
issues as it relates to service."  See letter from 
representative, dated April 20, 2002, comment 6.  In the 
September 2002 VCAA letter, the RO advised the appellant that 
they would attempt to obtain any relevant studies provided 
she sufficiently identified the records sought, including the 
"name of the agency(ies) holding the study or studies, the 
full address of the agency(ies) and the time frame of the 
study report(s)."  To date, neither the appellant nor her 
representative has provided the requested information.  

As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  It is the responsibility of the 
appellant and her attorney to provide sufficient information 
in order for  VA to locate and secure appropriate evidence.  
The appellant has failed to do so.

In addition, the Board acknowledges the attorney's assertion 
that a VA examination conducted in November 1997 did not 
address the issue of "the disease of alcoholism while in 
service" and that a psychiatric opinion should be obtained 
regarding "the veteran's alcoholism and the nature of 
alcoholism as a mental illness."  See letter from 
representative, dated April 20, 2002, comments 3 and 6.  As 
will be discussed in greater detail below, service connection 
for alcoholism is prohibited as a matter of law unless it is 
secondary to or a symptom of a service-connected disability.  
See Section 8052 of the Omnibus Budget Reconciliation Act of 
1990 (OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 
1388, 1388-351; 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.301 (2003); Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  The Board is bound by the law controlling this 
issue.  See 38 U.S.C.A. § 7104(c) (West 2002).  Under these 
circumstances, obtaining a medical opinion regarding the 
veteran's alcoholism in particular and the nature of 
alcoholism as a mental illness is not necessary.  See 
38 C.F.R. § 3.159(c)(4) (2003).    
If the appellant believed that such an opinion would add 
anything to the record, she was afforded ample opportunity to 
secure such an opinion herself and have it associated with 
the claims folder.  She did not do so.  The Court has held 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The appellant and her representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of her claims.  See 38 C.F.R. § 3.103 (2003).  In 
April 1996, the appellant presented oral testimony before a 
hearing officer at the RO.  A transcript of the hearing has 
been associated with the claims file.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West Supp. 
2002); 38 C.F.R. § 3.309(e) (2003).  If a veteran who served 
in Vietnam during the Vietnam era develops a disease listed 
as associated with Agent Orange exposure, exposure to Agent 
Orange will be presumed unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. § 3.307(a)(6) (iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2). See 38 C.F.R. § 
3.309(e) (2002); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure]. 

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA (Secretary) has specifically 
determined that a presumption of service connection is 
warranted.  See 38 U.S.C.A. § 1116; see also National Academy 
of Sciences report, "Veterans and Agent Orange: Update 1996," 
dated March 14, 1996.

In the Federal Register, November 2, 1999 (Volume 64, Number 
211), pages 59232 -59243, the Secretary determined that a 
presumption of service connection for exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era is not 
warranted for hepatobiliary cancers (to include liver 
cancer).  The Federal Register cited numerous studies and 
stated that the Secretary concluded, based on all the 
available evidence, that the credible evidence against an 
association between liver cancer and herbicide exposure.  The 
Secretary, therefore, indicated that a positive association 
did not exist.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Misconduct/alcoholism

As alluded to by the Board in its VCAA discussion above, the 
law provides that disability due to abuse of drugs or alcohol 
cannot be the basis for service-connected disability 
compensation for veterans of war-time or peacetime service.  
38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2003).  

It was for the express purpose of precluding payment of 
compensation for certain secondary effects arising from 
willful misconduct, including injuries or disease incurred 
during service as the result of the abuse of alcohol or 
drugs, that 38 U.S.C.A. § 1110 was amended by the Omnibus 
Budget and Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388-1, 1388-351 (1990) (OBRA).  See H.R. 
CONF. REP. NO. 964, 101st Cong., 2d Sess. 997 (1990), 
reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. §§ 1110, 1131 (West 2002) now provide 
that "no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs."  The statutory amendments apply only to 
claims filed after October 31, 1990, as is the case here.  
See OBRA, § 8052(b).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order), the 
Federal Circuit held that

"the best interpretation of the statute 
is that it precludes compensation only in 
two situations: 1) for primary alcohol 
abuse disabilities; and 2) for secondary 
disabilities (such as cirrhosis of the 
liver) that result from primary alcohol 
abuse.  By "primary," we mean an alcohol 
abuse disability arising during service 
from voluntary and willful drinking to 
excess.  We do not think that the 
language of § 1110 precludes compensation 
in the third situation -- i.e. . . . 
where an alcohol abuse disability arises 
secondarily from or as evidence of the 
increased severity of a non-willful 
misconduct, service-connected disorder.  
By using the terms "disability resulting 
from" or "disability [that] is a result 
of," we think that Congress intended the 
cause of the disability to be 
determinative in assessing whether, under 
§ 1110, a disability qualifies for either 
authorization for compensation under the 
provision or whether it fits within the 
language of express exclusion from 
compensation.  For purposes of 
determining whether a veteran is entitled 
to compensation, § 1110, in its first 
line, refers to "disability resulting 
from personal injury suffered or disease 
contracted in line of duty," and 
"aggravation of a preexisting injury 
suffered or disease contracted in line of 
duty."  The last line of § 1110 contains 
an express exclusion from recovery: "no 
compensation shall be paid if the 
disability is a result of the veteran's 
own willful misconduct or abuse of 
alcohol or drugs."  The final six words 
were added by the 1990 amendment.  Thus, 
compensation is authorized if the 
disability is caused by an "injury 
suffered or disease contracted in line of 
duty."  Compensation is precluded if the 
disability is caused by "the veteran's 
own ..... abuse of alcohol or drugs."

VA regulations provide that alcohol and drug abuse, unless 
they are a "secondary result" of an "organic disease or 
disability," are considered to be "willful misconduct."  See 
38 C.F.R. §§ 3.301(c)(3), 3.310.  The simple drinking of 
alcohol is not of itself willful misconduct; however, the 
deliberate drinking of a known poisonous substance or under 
conditions which would raise a presumption to that effect 
will be considered willful misconduct.  If drinking alcohol 
to enjoy its intoxicating effects results proximately and 
immediately in disability, such disability will be considered 
the result of the person's willful misconduct.  38 C.F.R. § 
3.301(c)(2) (2003).

In sum, the law currently provides that where a service-
connected disability has caused chronic alcohol or drug use, 
secondary service connection, including disability 
compensation, is available under 38 C.F.R. § 3.310(a) for 
disability due to such chronic alcohol or drug use.

Factual background

The veteran's service medical records have been carefully 
reviewed.  These records are pertinently negative, with the 
exception of a hospitalization in May 1979.

On May 19, 1979, the veteran was admitted to an Air Force 
hospital with a two day history of epigastric pain.  On 
admission, it was recorded the "he drinks beer quite heavily 
along with hard liquor at times."  Surgery for a perforated 
ulcer was performed.  At the time of surgery, a grossly 
nodular cirrhotic liver was seen and biopsied.  The biopsy 
report indicated that this was consistent with alcohol 
cirrhosis.  The veteran was counseled "about the severe 
nature of his liver disease and the necessity to discontinue 
alcohol use."  He was discharged from the hospital on May 29, 
1979.  Follow-up in August 1979 was "unremarkable".  The 
veteran was on no medications at the time.

Subsequent service medical records are essentially negative.  
A January 1982 physical examination noted the surgical scar 
but no other problems with the abdomen and viscera.  The 
veteran's May 1985 retirement physical examination noted the 
May 1979 hospitalization and the surgical scar; physical and 
psychiatric examination was again pertinently negative.

There are no medical records pertaining to the veteran until 
June 1995, when he was diagnosed with "liver failure".  A 
note from the Harris Methodist Hospital indicates that the 
veteran "stopped [alcohol] usage 3 months ago after learning 
of illness."

The veteran's July 1995 death certificate is of record.  The 
immediate cause of death was listed as hepatocellular 
carcinoma.  Other significant conditions contributing to 
death but not resulting in the underlying cause of death were 
listed as alcoholism and cirrhosis of the liver.  At the time 
of his death, the veteran was not service connected for any 
disability.

The appellant testified at a personal hearing at the RO in 
April 1996.  The appellant recalled the veteran's illness in 
1979, during service.  She stated that the veteran had 
stomach complaints thereafter but would not go to see a 
doctor for that problem.

At the request of the RO, the veteran's medical records were 
reviewed by a VA medical specialist in November 1997.  After 
reviewing the records, the VA physician opined, in substance, 
that there was no relationship between the duodenal ulcer in 
1979 and the veteran's death.  The physician further opined 
that "there certainly was a direct relationship between the 
alcoholic cirrhosis of the liver diagnosed . . . at the time 
of the surgery" and "the development of hepatocellular 
carcinoma, which ultimately caused his death".

In a March 1999 SSOC, the RO acknowledged the relationship 
between the alcoholic cirrhosis of the liver during service 
and the fatal hepatocellular carcinoma.  Service connection 
for the cause of death was denied based on the RO's 
conclusion that the veteran's death was due to his own 
misconduct.

The only evidence recently submitted by or on behalf of the 
appellant was a news article dated September 1999 which 
referred to alcohol abuse among military personnel.

Analysis

Preliminary matter

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.
  
This case was remanded by an Order of the Court which was 
dated December 8, 2000.  The sole reason for the Court's 
remand was the intervening enactment of the VCAA in November 
2000.  The Board has discussed the impact of the VCAA in some 
detail immediately above.  The joint motion upon which the 
Court Order was based identified no substantive defects in 
the Board's February 2000 decision.

With respect to the above, the Board notes that the Court has 
consistently stated that the failure of an appellant to 
include an issue or argument in the pleadings before it will 
be deemed as a waiver of that issue or argument.  See 
Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993); see also 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992) [stating 
appellant "should have developed and presented all of his 
arguments in his initial pleadings"].  The Court also has 
stated that advancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court, and that such a practice hinders 
the decision-making process and raises the undesirable 
specter of piecemeal litigation.  See Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 
1992).
In any event, the Board will address in its analysis the 
contentions advanced by the appellant since the December 2000 
Court Order.

1.  Entitlement to service connection for the cause of the 
veteran's death

As noted above, in order for service connection for the cause 
of a veteran's death to be granted, three elements must be 
present: (1) evidence of death; (2) evidence of in-service 
incurrence of disease or injury and/or service-connected 
disability; and (3) medical nexus evidence linking (1) and 
(2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
this case, element (1) has obviously been met.  

In essence, the appellant has pointed to the veteran's 
hospitalization in May 1979, during service, which includes 
diagnoses of an ulcer and alcoholic cirrhosis of the liver.  
She contends, in substance, that this in-service event was 
related to the veteran's death in 1995.  The Board will 
separately address the appellant's contentions in this 
regard.

Duodenal ulcer
 
With respect to element (2), in-service incurrence of 
disease, service medical records show that the veteran was 
treated for a perforated duodenal ulcer in May 1979, in 
service.  Therefore, Hickson element (2) has been met.  

With respect to element (3), medical nexus, there is no 
competent medical evidence of record which establishes or 
even suggests there is a nexus between the veteran's in-
service duodenal ulcer and his death.  The Board observes 
that the medical records do not indicate that an ulcer 
existed after 1979, and the death certificate does not list 
it.  The only competent medical evidence of record that 
addresses this point is the November 1997 opinion of the VA 
physician, who specifically concluded that there was no 
relationship between the veteran's death and the ulcer that 
was treated in service.  

There is no medical opinion to the contrary.  The only 
evidence which serves to connect the veteran's ulcer to his 
death are statements of the appellant.  The appellant has 
speculated that the veteran's stomach problems in service had 
something to do with his death.  It is now well settled, 
however, that laypersons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2002) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The appellant's 
opinions on medical matters such as nexus are accordingly 
lacking in probative value.

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met with respect to an ulcer.  The 
appellant's claim fails on that basis.  

Alcoholic cirrhosis

The veteran was diagnosed with alcoholic cirrhosis of the 
liver during his May 1979 in-service hospitalization.  
Further, the competent medical evidence of record 
demonstrates that the veteran's alcoholic cirrhosis of the 
liver was a causal factor in his development of 
hepatocellular carcinoma, which caused his death.  However, 
the law clearly states that service connection may not be 
established on a direct basis for a disease or injury that 
results from a veteran's own willful misconduct, or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 
C.F.R. § 3.301(a); VAOPGCPREC 7-99.

In this case, the veteran's cirrhosis of the liver has been 
directly attributed to alcohol abuse.  There is no competent 
medical evidence of record that demonstrates otherwise.  
Indeed, the appellant through counsel has conceded the 
veteran's in-service alcoholism and resulting physical 
problems.  See a letter dated April 20, 2002 from the 
appellant's attorney to the RO.  Thus, even though the 
evidence of record demonstrates that the veteran's alcoholic 
cirrhosis of the liver, which existed during service, was a 
contributory cause of his death, service connection for cause 
of the veteran's death on this basis is precluded by law.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board should be 
terminated because of absence of legal merit or the lack of 
entitlement under the law.

The appellant's attorney questions, given the fact that 
alcoholism is a recognized mental disorder, how the act of an 
alcoholic drinking alcohol can be considered "willful".  
See the April 20, 2002 letter, comments 1 and 4.  In 
response, the Board reiterates that the controlling law 
specifically provides that alcohol abuse, unless it is a 
"secondary result" of an "organic disease or disability," is 
considered to be "willful misconduct."  See 38 C.F.R. §§ 
3.301(c)(3), 3.310.  The interpretation of what constitutes 
willful misconduct is set by law and is not dependent on the 
veteran's state of mind.  The statute does not distinguish 
between the cause and effect.  Alcohol abuse is per se 
willful misconduct unless it is secondary to or a symptom of 
a service-connected disability.  As previously noted, service 
connection is not in effect for any disability in this case.  
Therefore, in this case, the veteran's alcoholism is by 
definition the result of willful misconduct.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

The Board is bound by applicable statutes, the regulations of 
the Department of Veterans Affairs and precedent opinions of 
the General Counsel of the Department of Veterans Affairs.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  To the extent 
that the appellant's representative disagrees with clearly 
stated national policy, his recourse is with elected 
officials.  

Other possible bases for service connection

The Board notes in passing that it could find no competent 
medical evidence of record linking the veteran's death to any 
other incident of service, and the appellant has suggested no 
other basis for a grant of service connection for the cause 
of the veteran's death.

However, in light of the veteran's service in Vietnam, the 
Board has considered whether presumptive service connection 
might be warranted on the basis of exposure to Agent Orange 
in service.  Because the veteran served in Vietnam, his 
exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 
1116(f) (West 2002).  
Element (2), in-service injury, is met by operation of law.

Turning to element (3), a nexus is presumed in  cases of 
Vietnam veterans who have a disease listed as a presumptive 
disability under 38 C.F.R. § 3.309(e).  However, the 
veteran's cause of death was hepatocellular carcinoma of the 
liver, which is not one of the presumptive diseases for which 
service connection is warranted based on exposure to Agent 
Orange under 38 C.F.R. § 3.309; see also Federal Register, 
November 2, 1999 (Volume 64, Number 211), pages 59232-59243 
[a presumption of service connection for exposure to 
herbicides is not warranted for hepatobiliary cancers (to 
include liver cancer)].  Therefore, the Agent Orange 
presumption as to nexus is not applicable to this case.  

In addition, there is no competent medical or other evidence 
of record demonstrating that the veteran's hepatocellular 
carcinoma was related to herbicide in Vietnam.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted above, the 
appellant herself does not so contend.

Conclusion

In summary, for reasons and bases expressed above the Board 
finds that service connection for the cause of the veteran's 
death based on alcoholic cirrhosis of the liver is precluded 
as a matter of law.  See 38 C.F.R. § 105(a); VAOPGPREC 2-98; 
see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board 
further concludes that there is no competent medical evidence 
of record demonstrating a nexus between any other incident of 
the veteran's military service and his death.  The 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is therefore denied.



2.  Entitlement to Dependents' Educational Assistance Under 
38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a).

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death; 
indeed, as noted above he was not service connected for any 
disability.  Moreover, as discussed in detail above the 
appellant has not shown that the cause of the veteran's death 
was service connected.  The appellant has not met the 
conditions for eligibility for dependents' educational 
assistance under Chapter 35, Title 38, United States Code.  
See 38 C.F.R. § 3.807.  The appellant's claim is without 
legal merit; thus, it must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

The claim for entitlement to dependent's educational 
assistance under Chapter 35, Title 38, United States Code is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



